Calvin Drake, relator, is seeking a writ of procedendo to compel respondent, the Court of Common Pleas, to proceed to judgment on a Motion for Jail Time Credit filed September 30, 1998, in C.P. Case Nos. CR-351072 and 355853. Respondent moved for summary judgment and attached a certified copy of a journal entry dated September 24, 1998, wherein Judge Kathleen Sutula designated that relator was entitled to three hundred forty-nine days of jail time credit. Relator filed an objection to respondent's motion and evidence and contends that the calculation of jail time credit is in error. Any errors associated with the calculation of jail time credit, however, must be addressed through a direct appeal. State ex rel. Drake v.Court of Common Pleas(Mar. 23, 1999), Cuyahoga App. No. 76017, unreported; State ex rel. Wilmore v. Pokorny(Oct. 30, 1997), Cuyahoga App. No. 73098, unreported.
Moreover, the docket sheets that relator attached to his objection do not demonstrate that any Motion for Jail Time Credit was ever filed in either C.P. Case No. CR-351072 or CR-355853 as alleged in the Complaint. A court has no duty to proceed to judgment on a motion that has not been received for filing by the clerk of court. See State ex rel. Richard v. Wells(May 18, 1992), Cuyahoga App. No. 63461, unreported, aff'd(1992). 65 Ohio St. 3d 137,601 N.E.2d 39.
Accordingly, the motion for summary judgment of respondent is granted. Costs to relator.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE